 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   DOUGLAS J. STEVENSON,                            Case No. 1:16-cv-01831-AWI-JLT

12                                        Plaintiff, [PROPOSED] ORDER ON
                                                     STIPULATION AND REQUEST TO
13                 v.                                CONTINUE SETTLEMENT
                                                     CONFERENCE
14   K. HOLLAND, et al.,                             (Doc. 91)

15                                     Defendants.

16

17        The parties have stipulated to continue the settlement conference because they do not

18   believe the case is in a settlement posture. Thus, the Court ORDERS:

19        1. The stipulation is GRANTED. The Settlement Conference is continued to February 3,

20            2020 at 9:00 a.m. The Parties shall comply with the Court’s Scheduling Order (Doc. 43)

21            and filed updated settlement conference statements at least one week before the

22            conference.

23
     IT IS SO ORDERED.
24

25      Dated:    December 3, 2019                          /s/ Jennifer L. Thurston
                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28
